DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-19 have been considered and found persuasive due to Terminal Disclaimer filed on 7/2/2021, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Dai et al. (US 2014/0025383) teaches a voice outputting method, a voice interaction method and an electronic device are described The method includes acquiring a first content to be output; analyzing the first content to acquire a first emotion information for expressing the emotion carried by the first content to be output; acquiring a first voice data to be output corresponding to the first content; processing the first voice data to be output based on the first emotion information to generate a second voice data to be output with a second emotion information, wherein the second emotion information is used to express the emotion of the electronic device outputting the second voice data to be output to enable the user to acquire the emotion of the electronic device, and wherein the first and the second emotion information are matched to and/or correlated to each other; outputting the second voice data to be output.

Dai et al. in view of Un teach display a response to the utterance using the tone of voice, the rate of speech, or both the tone of voice and rate of speech.
The difference between the prior art and the claimed invention is that Dai nor Un explicitly teach display a response to the utterance using the tone of voice, the rate of speech, or both the tone of voice and rate of speech.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dai nor Un to include display a response to the utterance using the tone of voice, the rate of speech, or both the tone of voice and rate of speech. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656